Citation Nr: 1442775	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-18 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to August 2002.  She was represented at her hearing before the undersigned by the State Service Organization listed on the title page.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  During the course of the appeal, the case was transferred to the RO in Roanoke, Virginia.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran withdrew from a college course on June 10, 2010.  The course was to appear on her transcript, and she would receive a nonpunitive grade for the course.

2.  The Veteran relied on advice received from the VA RO when she submitted her withdrawal for the class; the June 10, 2010 course withdrawal is exempt from discontinuance of educational assistance, as it was made in the first instance under mitigating circumstances.

3.  As of June 10, 2010, the Veteran had 0 days remaining of Chapter 30 educational assistance.

4.  The Veteran made an irrevocable election to receive educational assistance under the provisions of Chapter 33 instead of under the provisions of Chapter 30 on June 12, 2010.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under Chapter 33 in lieu of benefits under Chapter 30 have been met; the Veteran meets the eligibility criteria for, at most, 12 months of education benefits under Chapter 33.  38 U.S.C.A. §§ 3011, 3012, 3013, 3311, 3312, 3323 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 21.4020, 21.9520, 21.9550, 21.9635(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting entitlement to the full benefit sought on appeal, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is therefore unnecessary at this time.

The Veteran has provided written statements and March 2012 testimony before the Board that she had enrolled in a class in June 2010 which was to be partially paid for by her remaining 21 days of Chapter 30 (Montgomery GI Bill) education benefits.  After she learned that the class credits would not count towards her graduation degree, she contacted VA about her intent to withdraw and was informed that if she withdrew from the course after the end of the add/drop period, and the course therefore still appeared on her transcript with a nonpunitive grade, her 21 days of remaining Chapter 30 benefits would still be consumed.  The Veteran withdrew from the class, then submitted an electronic application for Chapter 33 benefits in lieu of Chapter 30 benefits, having been informed by VA that she was now eligible to receive 12 additional months of education benefits under Chapter 30.

Under governing law, an eligible individual who, as of August 1, 2009, has used entitlement under Chapter 30, but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).

Where an individual, who as of August 1, 2009, was eligible under Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a service member who would have been eligible for Chapter 30 if he or she had not declined participation, he/she will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2).

However, while 38 C.F.R. § 21.9550 is silent regarding situations where an individual has used all 36 months of entitlement under Chapter 30 and then makes an election to receive educational assistance under the provisions of Chapter 33, 38 C.F.R. § 21.4020 states that where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  While there is no provision that entitles an individual to separate, full 36 months of benefits under both Chapter 30 and Chapter 33, if a veteran has exhausted all 36 months of Chapter 30 benefits and then made an irrevocable election for Chapter 33 benefits, he/she would be eligible for, at most, 12 months of Chapter 33 benefits.  See 38 C.F.R. §§ 21.4020, 21.9550(b)(1).

The evidence of record indicates that the Veteran first requested to make an election to receive benefits under Chapter 33 in lieu of Chapter 30 in May 2009.  After a telephone conversation with VA in July 2009, she requested that the still-unprocessed claim be withdrawn, and there is no indication in the record that this withdrawal of the election was not accepted.  In fact, subsequent internal VA benefit payment information printouts show the Veteran as receiving benefits for the 2009-2010 school year as being under Chapter 30.

The Veteran has provided information indicating that the add/drop period for the class in question was from June 7 to June 9, 2010, and that she withdrew from the class on June 10, 2010, which exceeded the add/drop period and stipulated that the course would appear on her transcript with a nonpunitive grade.  She then again applied for an irrevocable election of Chapter 33 education benefits on June 12, 2010.  The Veteran was later informed by the RO that they had found that her Chapter 30 benefits were not, in fact, exhausted at the time she submitted her June 12, 2010 election of Chapter 33 education benefits, and that she had therefore been allocated only her remaining 21 days of benefits under Chapter 33, pursuant to 38 C.F.R. § 21.9550(b)(1).

The Board finds that the RO erred in finding that the Veteran had additional days remaining under Chapter 30 at the time she made her June 12, 2010 irrevocable election to receive educational assistance under the provisions of Chapter 33.  The Veteran's Course Withdrawal Form from June 10, 2010 clearly shows that she did not drop the class, but instead had to withdraw from the class and requested a nonpunitive grade of W (withdrawal) on her transcript.  While VA may discontinue educational assistance in some cases of withdrawal, VA also allows for the exclusion of this rule in the instance of withdrawals in the first instance of courses totaling no more than 6 semester hours and when mitigating circumstances apply.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9635(b).  The Board finds that Veteran credible in her assertions that she filed her election to receive educational assistance under Chapter 33 on the instructions of a VA official, and thereby accepts that mitigating circumstances certainly exist which allow for VA to exclude the Veteran's course withdrawal from any discontinuance of educational assistance.  This course therefore consumed the remainder of the Veteran's 21 days of educational assistance under Chapter 30, and by the time she submitted her irrevocable election to receive benefits under Chapter 33 in lieu of Chapter 30 on June 12, 2010, she had fully exhausted her 36 months of benefits under Chapter 30.  Under the provisions of 38 C.F.R. § 21.4020, she is therefore eligible to receive, at most, an additional 12 months of educational assistance under Chapter 33.


ORDER

Entitlement to, at most, an additional 12 months of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


